

ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (this "Agreement") is made and entered into as of
September 28, 2006, by and between Owen Consulting LLC, a California limited
liability company ("Seller"), and Futomic Industries, Inc., a New Jersey
corporation ("Buyer").


RECITALS


WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer, certain assets, pursuant to the terms and subject to the conditions set
forth herein.


NOW THEREFORE, Seller and Buyer agree as follows:


ARTICLE I.


DEFINITIONS


1.1 Defined Terms. As used herein, the terms below shall have the following
meanings:


"Acquired Assets" shall mean the assets of the Seller set forth on Schedule A
hereto.


"Action" shall mean any action, claim, suit, arbitration, inquiry, subpoena,
discovery request, proceeding or investigation, or threat thereof, by or before
any court or grand jury, any governmental or other regulatory or administrative
agency or commission or any arbitration tribunal.


"Affiliate" shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person
and any member, general partner, director, officer or employee of such Person.
For purposes of this definition of Affiliate, "control" shall mean the power of
one or more Persons to direct the affairs of the Person controlled by reason of
ownership of voting stock, contract or otherwise.


"Damages" shall mean any and all costs, losses, damages, liabilities, demands,
claims, suits, actions, judgments, causes of action, assessments or expenses,
including interest, penalties, fines and attorneys' fees incident thereto,
incurred in connection with any claim for indemnification arising out of this
Agreement, and any and all amounts paid in settlement of any such claim.


"Intellectual Property" shall mean all copyrights, copyright registrations,
proprietary processes, trade secrets, license rights, specifications, technical
manuals and data, drawings, inventions, designs, patents, patent applications,
mask works, tradenames, trademarks, service marks, product information and data,
know-how and development work-in-progress, customer lists, software, business
correspondence and marketing plans and other intellectual or
 
 
1

--------------------------------------------------------------------------------

 
 
intangible property that comprise or are necessary to the use of the Acquired
Assets, whether pending, applied for or issued, whether filed in the United
States or in other countries, including, without limitation, all associated
goodwill; all things authored, discovered, developed, made, perfected, improved,
designed, engineered, acquired, produced, conceived or first reduced to practice
by Seller or any of its employees or agents that are embodied in, derived from
or relate to the Acquired Assets, in any stage of development, including,
without limitation, modifications, enhancements, designs, concepts, techniques,
methods, ideas, flow charts, coding sheets, notes and all other information
relating to the Acquired Assets.


"Knowledge" shall mean an individual shall be deemed to have "Knowledge" of a
particular fact or other matter if such individual is actually aware of such
fact or other matter or if a prudent individual could be expected to discover or
otherwise become aware of such fact or other matter in the course of conducting
a diligent and comprehensive investigation concerning the truth or existence of
such fact or other matter. Seller shall be deemed to have "Knowledge" of a
particular fact or other matter if any officer or other representative of Seller
has Knowledge of such fact or other matter.


"Person" shall mean any person or entity, whether an individual, trustee,
corporation, general partnership, limited partnership, trust, unincorporated
organization, limited liability company, business association, firm, joint
venture, or governmental agency or authority.


"Taxes" shall mean all taxes, however denominated, including any interest,
penalties or other additions to tax that may become payable in respect thereof,
(i) imposed by any federal, territorial, state, local or foreign government or
any agency or political subdivision of any such government, for which Buyer
could become liable as successor to or transferee of the Acquired Assets or
which could become a charge against or lien on the Acquired Assets, which taxes
shall include, without limiting the generality of the foregoing, all sales and
use taxes, ad valorem taxes, excise taxes, business license taxes, occupation
taxes, real and personal property taxes, stamp taxes, environmental taxes, real
property gains taxes, transfer taxes, payroll and employee withholding taxes,
unemployment insurance contributions, social security taxes and other
governmental charges, and other obligations of the same or of a similar nature
to any of the foregoing, which are required to be paid, withheld or collected,
or (ii) any liability for amounts referred to in (i) as a result of any
obligations to indemnify another person.


ARTICLE II.


PURCHASE AND SALE OF ACQUIRED ASSETS


2.1 Transfer of Acquired Assets. Pursuant to the terms and subject to
the conditions of this Agreement, in exchange for the consideration set forth
in Section 2.2 below, at the Closing, Seller shall sell, assign and deliver to
Buyer, and Buyer shall purchase from Seller, the Acquired Assets.
 
 
2

--------------------------------------------------------------------------------

 


2.2 Purchase Price/ Payment Procedure. As consideration for the Acquired Assets,
Buyer shall tender Seller an amount equal to Five Million Five Hundred Thousand
(5,500,000) shares of common stock of Buyer (the “Purchase Price”), payable as
follows:


(a) At the Closing, Buyer shall deliver, or cause to be delivered, to Seller a
stock certificate representing the Purchase Price.


2.3 Assets Excluded; Liabilities Not Assumed. Seller shall not sell nor Buyer
purchase any assets other than the Acquired Assets and Buyer shall not, and
shall not be required to, assume or be obligated to pay, discharge or perform,
any debts, liabilities, adverse claims or obligations of any kind or nature
whatsoever of Seller, whether in connection with the Acquired Assets or
otherwise and whether arising before or after the consummation of the
transactions contemplated herein, or bear any cost or charge with respect
thereto.


ARTICLE III.


CLOSING


3.1 Closing. The closing of the transactions contemplated herein (the "Closing")
shall occur on September 28, 2006, or at such other time and place as the
parties may agree (the "Closing Date"), provided that all of the Closing
conditions set forth in Section 3.3 hereof shall have occurred.


3.2 Deliveries. Together with an executed counterpart of this Agreement, the
following items shall be delivered by the parties at the Closing:


(a) By Buyer. Buyer shall deliver a certificate representing the Purchase Price
described in Section 2.2(a).


(b) By Seller. Seller shall deliver to Buyer:


(i) one or more Bills of Sale, in form and substance satisfactory to Buyer and
sufficient to convey the Acquired Assets to Buyer;


(ii) such electronic and paper copies and representations of the Intellectual
Property as may in Buyer's reasonable judgment be necessary to convey the
Intellectual Property to Buyer;


(iii) an Assignment of Seller's rights in the patent application pending before
the Patent and Trademark Office as application no. 60745514, filed by Kelly Owen
on or about April 24, 2006 titled “Invisidesk Private Communication,
Authentication and Connection Portal”; and


(iv) such other documents and instruments as are reasonably necessary to
consummate the transactions contemplated hereby.
 
 
3

--------------------------------------------------------------------------------

 


3.3 Conditions to Closing. Buyer and Seller shall not be obligated to consummate
the Closing and the transactions contemplated hereby and may terminate this
Agreement without incurring any liability unless (a) Buyer has delivered the
items specified in Section 3.2(a) and Seller has delivered the items specified
in Section 3.2(b).


ARTICLE IV.


REPRESENTATIONS AND WARRANTIES OF SELLER


Seller represents and warrants to Buyer that:


4.1 Organization. Seller is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of California and has
full power and authority to own, lease and operate its properties and to carry
on its business as it is now being conducted. Seller is duly qualified or
licensed as a foreign limited liability company to do business, and is in good
standing, in each jurisdiction where the character of the properties owned,
leased or operated by it or the nature of its business makes such qualification
or licensing necessary, except for failures to be so qualified or licensed and
in good standing that would not, individually or in the aggregate, affect the
Acquired Assets in a materially adverse manner.


4.2 Authorization. Seller has all necessary power and authority and has taken
all action necessary to enter into this Agreement, to consummate the
transactions contemplated hereby and to perform its obligations hereunder. This
Agreement has been duly executed and delivered by Seller and is a valid and
binding obligation of Seller, enforceable against it in accordance with its
respective terms subject to the effect of applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting the
rights of creditors generally and limitations imposed by equitable principles,
whether considered in a proceeding at law or in equity, and the discretion of
the court before which any proceeding therefor may be brought.


4.3 Brokers. All negotiations relating to this Agreement and the transactions
contemplated hereby have been conducted without the intervention of any person
or entity acting on behalf of Seller in such a manner as to give rise to any
valid claim against Buyer for any broker's or finder's commission, fee or
similar compensation and Seller shall indemnify Buyer and hold it harmless from
any liability or expense arising from any claim for brokerage commissions,
finder's fees or other similar compensation based on any agreement, arrangement
or understanding made by or on behalf of Seller.


4.4 Litigation, Proceedings and Applicable Law. There are no Actions, suits,
investigations or proceedings, at law or in equity or before or by any
governmental authority or instrumentality or before any arbitrator of any kind,
pending or, to Seller's Knowledge, threatened (a) against Seller which, if
determined adversely against Seller, would have a material adverse effect on
Seller's or Buyer's ability to use the Intellectual Property in the manner in
which it is now being used by Seller, or (b) seeking to delay or enjoin the
consummation of the
 
 
4

--------------------------------------------------------------------------------

 
 
transactions contemplated hereby. To the Knowledge of Seller, there are no
outstanding orders, decrees or stipulations issued by any federal, state, local
or foreign, judicial or administrative authority in any proceeding to which
Seller is or was a party relating to the Acquired Assets.


4.5 No Conflict Or Violation. Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby or
thereby will result in (a) a violation of or a conflict with any provision of
the Articles of Organization or LLC Operating Agreement of Seller, (b) a
material breach or termination of, or a material default under, any term or
provision of any contract to which Seller is a party or an event which, with
notice, lapse of time, or both, would result in any such material breach, such
termination or such material default, or (c) a material violation by Seller of
any Legal Requirement or an event which, with notice, lapse of time or both,
would result in such a material violation.


4.6 Intellectual Property.


(a) Seller owns all rights to the Acquired Assets without any conflict or
infringement of the intellectual property rights of others. All source code
included within the Intellectual Property constitutes a trade secret of Seller
and is not part of the public knowledge or literature, and Seller has taken
reasonable action to protect such source code as a trade secret. In addition,
Seller has taken reasonable steps (including, without limitation, entering into
Confidentiality Agreements with all officers and employees of and consultants
involved in Seller's business) to maintain the secrecy and confidentiality of
and its proprietary rights in, all Intellectual Property.


(b)  Schedule A lists (i) all patents and patent applications and all registered
copyrights, trade names, trademarks, service marks and other company, product or
service identifiers included in the Intellectual Property, and specifies the
jurisdictions in which each of the foregoing has been registered, including the
respective registration numbers, and/or any application for any such
registration has been filed; (ii) all licenses, sublicenses and other agreements
as to which Seller is a party and pursuant to which Seller or any other Person
is authorized to use any Intellectual Property; and (iii) all licenses under
which Seller is or may be obligated to make royalty or other payments. Copies of
all licenses, sublicenses and other agreements identified pursuant to clauses
(ii) and (iii) above have been delivered by Seller to Buyer.


(c) Seller is not in violation in any material respect of any license,
sublicense or agreement described in Schedule A. As a result of the execution
and delivery of this Agreement or the performance of Seller's obligations
hereunder, neither Seller nor Buyer shall be in violation in any material
respect of any license, sublicense or agreement described in such schedule.


(d) Seller is the sole owner of all necessary right, title and interest in and
to (free and clear of any liens, encumbrances or security interests) all
non-public domain Intellectual Property necessary to fully exploit the Acquired
Assets and has full rights to the use, sale, license or disposal thereof. Except
as expressly set forth in Schedule A, no other Person has
 
 
5

--------------------------------------------------------------------------------

 
 
any rights with respect to any of the Intellectual Property, nor is any consent
or approval of any third party needed to fully utilize and exploit the Acquired
Assets as presently configured.


(e) No claims with respect to the Intellectual Property have been asserted to
Seller, or, to Seller's Knowledge, are threatened by any person, and Seller
knows of no claims (i) to the effect that Seller infringes any copyright,
patent, trade secret, or other intellectual property right of any third party or
violates any license or agreement with any third party, (ii) contesting the
right of Seller to use, sell, license or dispose of any Intellectual Property,
or (iii) challenging the ownership, validity or effectiveness of any of the
Intellectual Property.


(f) To the Knowledge of Seller, all trademarks, service marks, and other
company, product or service identifiers held by Seller are valid and subsisting
worldwide.


(g) To the Knowledge of Seller, and except as expressly set forth in Schedule A,
there has not been and there is not now any unauthorized use, infringement or
misappropriation of any of the Intellectual Property by any third party. Seller
has not been sued or, to Seller's Knowledge, charged as a defendant in any
claim, suit, action or proceeding that involves a claim of infringement of any
patents, trademarks, service marks, copyrights or other intellectual property
rights that comprise the Acquired Assets. Seller does not have any infringement
liability with respect to any patent, trademark, service mark, copyright or
other intellectual property right of any third party insofar as the Acquired
Assets are concerned.


(h) No Intellectual Property is subject to any outstanding order, judgment,
decree, stipulation or agreement restricting in any material manner the
licensing thereof by Seller. Seller has not entered into any agreement to
indemnify any other person against any charge of infringement of any
Intellectual Property, except in the ordinary course of business. Seller has not
entered into any agreement granting any third party the right to bring
infringement actions with respect to, or otherwise to enforce rights with
respect to, any Intellectual Property. Seller has the exclusive right to file,
prosecute and maintain all applications and registrations with respect to the
Intellectual Property developed or owned by Seller.


(i)  Except as set forth in Schedule A, no person has a license to use or the
right to acquire a license to use any future version of any product based on the
Intellectual Property or any product based on the Intellectual Property that is
under development, and no agreement to which Seller is a party will restrict
Buyer from charging customers for any such new version or product.


4.7 Assets Generally. Seller holds good and marketable title, license to or
leasehold interest in all of the Acquired Assets and has the complete and
unrestricted power and the unqualified right to sell, assign and deliver the
Acquired Assets to Buyer. Upon consummation of the transactions contemplated by
this Agreement, Buyer will acquire good and marketable title, license or
leasehold interest to the Acquired Assets free and clear of any encumbrances and
there exists no restriction on the use or transfer of the Acquired Assets. No
Person other than Seller has any right or interest in the Acquired Assets,
including the right to grant interests in the Acquired Assets to third parties.
 
 
6

--------------------------------------------------------------------------------

 


4.8 Products. The Acquired Assets operate in compliance with Seller's
specifications for such products.


4.9 Working Order. All of the tangible Acquired Assets are, and as of the
Closing Date will be, in good condition, working order and repair, normal wear
and tear excepted.


ARTICLE V.


REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer hereby represents and warrants to Seller as follows:


5.1 Organization of Buyer. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of New Jersey and has full
corporate power and authority to own, lease and operate its properties and to
carry on its business as it is now being conducted.


5.2 Authorization. Buyer has all necessary corporate power and authority and has
taken all corporate action necessary to enter into this Agreement to consummate
the transactions contemplated hereby and thereby and to perform its obligations
hereunder. This Agreement and has been duly executed and delivered by Buyer and
is a valid and binding obligation of Buyer, enforceable against it in accordance
with its terms subject to the effect of applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar laws relating to or affecting the
rights of creditors generally and limitations imposed by equitable principles,
whether considered in a proceeding at law or in equity, and the discretion of
the court before which any proceeding therefor may be brought.


5.3 Brokers. All negotiations relating to this Agreement and the transactions
contemplated hereby have been conducted without the intervention of any person
or entity acting on behalf of Buyer in such a manner as to give rise to any
valid claim against Seller for any broker's or finder's commission, fee or
similar compensation.


5.4 Consents and Approvals. No consent, waiver, approval or authorization of or
by, or declaration, filing or registration with, any governmental or regulatory
authority is required to be made or obtained by Buyer in connection with the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby.


ARTICLE VI.


CERTAIN COVENANTS


6.1 Covenants of Both Parties. Buyer, on the one hand, and Seller, on the other
hand, each covenant to the other that:
 
 
7

--------------------------------------------------------------------------------

 


(a) Further Assurances. Each party will cooperate in good faith with the other
and will take all appropriate action and execute any documents, instruments or
conveyances of any kind which may be reasonably necessary or advisable to carry
out any of the transactions contemplated hereunder. From and after the execution
hereof, Seller will promptly refer all inquiries with respect to the ownership
of the Acquired Assets to Buyer and execute such documents as Buyer may
reasonably request from time to time to evidence transfer of the Acquired Assets
to Buyer.


6.2 Seller's Covenants. Seller covenants to Buyer that:


(a) Cooperation and Transition Assistance. Seller shall use its best efforts to
facilitate the transition of customers, customer support services, and
development, marketing and sales functions related to the Acquired Assets to
Buyer, and shall direct any new inquiries regarding the Acquired Assets to Buyer
or its assignee.


(b) Documentation. Seller shall provide Buyer with full and complete
documentation, both written and computer generated, relating to any business
that Seller has conducted using the Acquired Assets, including all
correspondence and files relating to their development.


ARTICLE VII.


INDEMNIFICATION


7.1 Indemnification by the Seller. In the event Seller (a) breaches or is deemed
to have breached any of the representations and warranties contained in Article
IV herein, or (b) fails to perform or comply with any of the covenants and
agreements set forth in this Agreement, Seller shall hold harmless, indemnify
and defend Buyer, and each of its directors, officers, shareholders, attorneys,
representatives and agents, from and against any Damages incurred or paid by
Buyer to the extent such Damages arise or result from a breach by Seller of any
such representations or warranties or a violation of any covenant in this
Agreement.


7.2 Indemnification By Buyer. In the event Buyer (a) breaches or is deemed to
have breached any of the representations and warranties contained in Article V
herein or (b) fails to perform or comply with any of the covenants and
agreements set forth in this Agreement, then Buyer shall hold harmless,
indemnify and defend Seller from and against any Damages incurred or paid by the
Seller to the extent such Damages arise or result from a breach by Buyer of any
such representations and warranties or a violation of any covenant in this
Agreement.


7.3 Notification Of Claims. If any party or parties (the "Indemnified Party")
reasonably believes that it is entitled to indemnification hereunder, or
otherwise receives notice of the assertion or commencement of any third-party
claim, action, or proceeding (a "Third-Party Claim"), with respect to which such
other party or parties (the "Indemnifying Party") is obligated to provide
indemnification pursuant to Section 7.1 or 7.2 above, the Indemnified Party
shall promptly give the Indemnifying Party written notice of such claim for
Indemnification (an
 
 
8

--------------------------------------------------------------------------------

 
 
"Indemnity Claim"). Any claim for indemnification under this Section 7 must be
brought prior to the expiration of the survival period for the representation
and warranty as set forth in Section 8.1. The delivery of such notice of
Indemnity Claim ("Claim Notice") shall be a condition precedent to any liability
of the Indemnifying Party for indemnification hereunder. The Indemnifying Party
shall have twenty (20) days from the receipt of a Claim Notice (the "Notice
Period") to notify the Indemnified Party of whether or not the Indemnifying
Party disputes its liability to the Indemnified Party with respect to such
Indemnity Claim.


7.4 Resolution Of Claims.


(a) With respect to any Indemnity Claim involving a Third-Party Claim, following
prompt notification of the Indemnifying Party, the Indemnified Party shall
proceed with the defense of such Third-Party Claim. During such defense
proceedings, the Indemnified Party shall keep the Indemnifying Party informed of
all material developments and events relating to the proceedings. The
Indemnifying Party shall have a right to be present at the negotiation, defense
and settlement of such Third-Party Claim. The Indemnified Party shall not agree
to any settlement of the Third-Party Claim without the consent of the
Indemnifying Party, which consent shall not be unreasonably withheld. Following
entry of judgment or settlement with respect to the Third-Party Claim, any
dispute as to the liability of the Indemnifying Party with respect to the
Indemnity Claim shall be resolved as provided in Section 7.5.


(b) With respect to any Indemnity Claim not involving a Third-Party Claim, if
the Indemnifying Party disputes its liability within the Notice Period, the
liability of the Indemnifying Party shall be resolved in accordance with Section
7.5.


(c) In the event that an Indemnified Party makes an Indemnity Claim in
accordance with Section 7.3 and the Indemnifying Party does not dispute its
liability within the Notice Period, the amount of such Indemnity Claim shall be
conclusively deemed a liability of the Indemnifying Party.


7.5  Arbitration. All disputes under this Agreement shall be settled by
arbitration before a single arbitrator pursuant to the commercial law rules of
the American Arbitration Association. Arbitration may be commenced at any time
by any party hereto giving written notice to each other party to a dispute that
such dispute has been referred to arbitration under this Section 7.5. The
arbitrator shall be selected by the joint agreement of the Indemnifying Party
and Indemnified Party, but if they do not so agree within 20 days after the date
of the notice referred to above, the selection shall be made pursuant to the
rules from the panels of arbitrators maintained by such Association. Any award
rendered by the arbitrator shall be conclusive and binding upon the parties
hereto; provided, however, that any such award shall be accompanied by a written
opinion of the arbitrator giving the reasons for the award. This provision for
arbitration shall be specifically enforceable by the parties and the decision of
the arbitrator in accordance herewith shall be final and binding without right
of appeal. Each party shall pay its own expenses of arbitration and the expenses
of the arbitrator shall be equally shared; provided, however, that if in the
opinion of the arbitrator any claim for indemnification or any defense or
objection thereto was unreasonable, the arbitrator may assess, as part of his
award, all or any part
 
 
9

--------------------------------------------------------------------------------

 
 
of the arbitration expenses of the other party (including reasonable attorneys'
fees) and of the arbitrator against the party raising such unreasonable claim,
defense or objection. To the extent that arbitration may not be legally
permitted hereunder and the parties to any dispute hereunder may not at the time
of such dispute mutually agree to submit such dispute to arbitration, any party
may commence a civil action in a court of appropriate jurisdiction to solve
disputes hereunder. Nothing contained in this Section 7.5 shall prevent the
parties from settling any dispute by mutual agreement at any time.


7.6 Indemnification Threshold. Notwithstanding anything to the contrary herein,
in no event shall any party be liable to any other party under any warranty,
representation, indemnity or covenant made by such party in this Agreement until
the aggregate amount of Damages thereunder against such party exceeds Ten
Thousand Dollars ($10,000) (the "Threshold"), at which point such party shall be
liable for the full amount of liability for such claims below and above the
threshold.


ARTICLE VIII


MISCELLANEOUS


8.1 Survival of Representations and Warranties. The representations, warranties
and indemnities included or provided for in this Agreement or in any agreement,
schedule or certificate or other document or instrument delivered pursuant to
this Agreement will survive the Closing Date for a period of twenty-four months.
No claim may be made by any party hereto unless written notice of the claim is
given within that twenty-four month period; provided, however, that the
foregoing limitation period will not apply to a breach of any representation,
warranty or covenant known to any party before the Closing Date.


8.2 Setoff. Buyer may set off any amount that may be owed to it by Seller under
this Agreement against any amount otherwise payable to Seller by Buyer, but any
such setoff shall in no manner limit Seller's liability, if any, to Buyer.


8.3 Noncompetition. Seller shall not, at any time within the 3-year period
immediately following the Closing Date, directly or indirectly engage in any
activities similar to or competitive with the activities of Buyer. This
provision shall be of no further effect in the event of a breach by Buyer of its
obligations under Sections 2.2(a).


8.4  Press Releases and Public Announcements. Prior to the Closing Date, neither
Buyer nor Seller (nor their respective shareholders, officers and directors)
shall issue any press release or make any public announcement concerning the
matters set forth in this Agreement (other than as required by applicable
disclosure rules or regulations) without the consent of the other party. Buyer
and Seller will cooperate to jointly prepare and issue any press release which
may be issued to announce the closing of the transactions contemplated by this
Agreement.


8.5 Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Buyer may,
without need for any
 
 
10

--------------------------------------------------------------------------------

 
 
consent or notice to Seller, assign all of its rights and obligations under this
Agreement to any Affiliate of Buyer, and such assignment shall release Buyer of
all of its liabilities and obligations to Seller, provided such liabilities and
obligations are fully assumed by Buyer's assignee.


8.6 Notices. Unless otherwise provided herein, any notice, request, instruction
or other document to be given hereunder by either party to the other shall be in
writing and delivered by telecopy or other facsimile (with receipt
acknowledged), delivered personally or mailed by certified mail, postage
prepaid, return receipt requested (such mailed notice to be effective on the
date such receipt is acknowledged or refused), to the addresses of the parties
appearing below, or to such other place and with such other copies as either
party may designate as to itself by written notice to the other.


If to the Buyer, to:


Futomic Industries, Inc.
 
8717-53 Avenue 2nd Floor
 
Edmonton, Alberta, Canada T6E 5E9
 
Attention: Francisco Schipperheijn
 
Facsimile: (780) 485-1259
 



      If to the Seller, to:


Owen Consulting LLC
3712 Kempton Drive
Los Alamitos, CA 90720
Attention: Kelly Owen
Facsimile: 562-331-8446

    
8.7 Choice of Law. This Agreement shall be governed under and construed in
accordance with the laws of the State of New Jersey without regard to its choice
of law principles. For purposes of any dispute or controversy arising under this
Agreement or the transactions contemplated hereby, the parties mutually consent
to the exclusive jurisdiction of the state and federal courts sited within the
State of New Jersey.


8.8  Entire Agreement; Amendments And Waivers. This Agreement, together with all
exhibits and schedules hereto, constitute the entire agreement among the parties
pertaining to the subject matter hereof and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties. No supplement, modification or waiver of this Agreement shall be
binding unless executed in writing by the party to be bound thereby. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.
 
 
11

--------------------------------------------------------------------------------

 


8.9  Multiple Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signature pages
shall be considered originals.


8.10 Titles. The titles, captions or headings of the Articles and Sections
herein are inserted for convenience of reference only and are not intended to be
a part of or to affect the meaning or interpretation of this Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on their respective behalf, by their respective officers thereunto duly
authorized, in multiple originals, all as of the day and year first above
written.


SELLER:


OWEN CONSULTING LLC




By:          /s/ Kelly Owen
Name: Kelly Owen
Title: Managing Member




BUYER:


FUTOMIC INDUSTRIES, INC.




By:          /s/ Francisco Schipperheijn
Name: Francisco Schipperheijn
Title: Chief Executive Officer
 
 
12

--------------------------------------------------------------------------------

 
 
Schedule A


(Acquired Assets)




All right, title and interest in patent application pending before the Patent
and Trademark Office as application no. 60745514, filed by Kelly Owen on or
about April 24, 2006 titled “Invisidesk Private Communication, Authentication
and Connection Portal” and all Intellectual Property related thereto.